DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 26, 28-31, 33, 35-38, and 40 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Frolov et al. (US 2017/0269612 A1) (hereinafter Frolov).
Regarding claim 21, Frolov teaches a probe [airflow probe or pitot tube(s)] (Para [0131-0140], see Figs. 32-43), comprising: a first facet associated with a first pressure port operable to measure a first wind pressure; and a second facet associated with a second pressure port operable to measure a second wind pressure [first and second facets/ports associated with channels 3310, 3320; it is noted that other described embodiments of airflow probes (3200, 3300, 3400, etc.) taught also meet this limitation] (Para [0131-0140], see Figs. 32-43);
wherein: the first facet and the second facet are located between a first end portion and a second end portion of the probe (see Figs. 32-43); the probe is coupled to a vehicle [aircraft] (Para [0128], see Abstract, Fig. 30); and a surface of each of the first facet and the second facet of the probe faces away from a longitudinal centerline of the vehicle [airflow sensors 3015, 3016 attached to wings of aircraft such that the surfaces of each of the first and second facet of the probe face away from a longitudinal centerline of the aircraft; it is noted that other described embodiments of airflow probes (3200, 3300, 3400, etc.) taught also meet the claimed limitations] (Para [0129-0140], see Figs. 30 and 32-43).
Regarding claim 22, Frolov as applied to claim 21 above teaches the claimed invention, in addition to further comprising a third facet associated with a third pressure port operable to measure a third wind pressure, wherein a surface of the third facet of the probe faces away from the longitudinal centerline of the vehicle [facet, port, and surface associated with a third air channel 4323 different from a first and second air channel, such as 4321 and 4322] (Para [0142], see Fig. 43).
Regarding claim 23, Frolov as applied to claim 21 above teaches the claimed invention, in addition to wherein the first end portion comprises a third pressure port operable to measure a third wind pressure; and the third wind pressure is a reference pressure [3210] (Para [0131], see Fig. 32).
Regarding claim 24, Frolov as applied to claim 21 above teaches the claimed invention, in addition to wherein the first facet and the second facet are flat surfaces (see Figs. 32-43).
Regarding claim 26, Frolov as applied to claim 21 above teaches the claimed invention, in addition to wherein the first pressure port and the second pressure port are located the same distance from the first end portion (see Figs. 32-43).

Regarding claim 28, Frolov teaches a method, comprising: measuring a first wind pressure using a first pressure port associated with a first facet; and measuring a second wind pressure using a second pressure port associated with a second facet [first and second facets/ports associated with channels 3310, 3320; it is noted that other described embodiments of airflow probes (3200, 3300, 3400, etc.) taught also meet this limitation] (Para [0131-0140], see Figs. 32-43);
wherein: the first facet and the second facet are located between a first end portion and a second end portion of the probe (see Figs. 32-43); the probe is coupled to a vehicle [aircraft] (Para [0128], see Abstract, Fig. 30); and a surface of each of the first facet and the second facet of the probe faces away from a longitudinal centerline of the vehicle [airflow sensors 3015, 3016 attached to wings of aircraft such that the surfaces of each of the first and second facet of the probe face away from a longitudinal centerline of the aircraft; it is noted that other described embodiments of airflow probes (3200, 3300, 3400, etc.) taught also meet the claimed limitations] (Para [0129-0140], see Figs. 30 and 32-43).
Regarding claim 29, Frolov as applied to claim 28 above teaches the claimed invention, in addition to further comprising measuring a third wind pressure using a third pressure port associated with a third facet, wherein a surface of the third facet of the probe faces away from the longitudinal centerline of the vehicle [facet, port, and surface associated with a third air channel 4323 different from a first and second air channel, such as 4321 and 4322] (Para [0142], see Fig. 43).
Regarding claim 30, Frolov as applied to claim 28 above teaches the claimed invention, in addition to further comprising measuring a third wind pressure using a third pressure port, wherein: the first end portion comprises the third pressure port; and the third wind pressure is a reference pressure [3210] (Para [0131], see Fig. 32).
Regarding claim 31, Frolov as applied to claim 28 above teaches the claimed invention, in addition to wherein the first facet and the second facet are flat surfaces (see Figs. 32-43).
Regarding claim 33, Frolov as applied to claim 28 above teaches the claimed invention, in addition to wherein the first pressure port and the second pressure port are located the same distance from the first end portion (see Figs. 32-43).

Regarding claim 35, Frolov teaches one or more computer-readable storage media embodying instructions that, when executed by a processor, cause the processor to perform operations (Para [0123, 0168]), comprising:
measuring a first wind pressure using a first pressure port associated with a first facet; and measuring a second wind pressure using a second pressure port associated with a second facet [first and second facets/ports associated with channels 3310, 3320; it is noted that other described embodiments of airflow probes (3200, 3300, 3400, etc.) taught also meet this limitation] (Para [0131-0140], see Figs. 32-43);
wherein: the first facet and the second facet are located between a first end portion and a second end portion of the probe (see Figs. 32-43); the probe is coupled to a vehicle [aircraft] (Para [0128], see Abstract, Fig. 30); and a surface of each of the first facet and the second facet of the probe faces away from a longitudinal centerline of the vehicle [airflow sensors 3015, 3016 attached to wings of aircraft such that the surfaces of each of the first and second facet of the probe face away from a longitudinal centerline of the aircraft; it is noted that other described embodiments of airflow probes (3200, 3300, 3400, etc.) taught also meet the claimed limitations] (Para [0129-0140], see Figs. 30 and 32-43).
Regarding claim 36, Frolov as applied to claim 35 above teaches the claimed invention, in addition to wherein the operations further comprising measuring a third wind pressure using a third pressure port associated with a third facet, wherein a surface of the third facet of the probe faces away from the longitudinal centerline of the vehicle [facet, port, and surface associated with a third air channel 4323 different from a first and second air channel, such as 4321 and 4322] (Para [0142], see Fig. 43).
Regarding claim 37, Frolov as applied to claim 35 above teaches the claimed invention, in addition to wherein the operations further comprising measuring a third wind pressure using a third pressure port, wherein: the first end portion comprises the third pressure port; and the third wind pressure is a reference pressure [3210] (Para [0131], see Fig. 32).
Regarding claim 38, Frolov as applied to claim 35 above teaches the claimed invention, in addition to wherein the first facet and the second facet are flat surfaces (see Figs. 32-43).
Regarding claim 40, Frolov as applied to claim 35 above teaches the claimed invention, in addition to wherein the first pressure port and the second pressure port are located the same distance from the first end portion (see Figs. 32-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 32, and 39 rejected under 35 U.S.C. 103 as being unpatentable over Frolov, as applied to claims 21, 28, and 35 above, and further in view of Wang et al. (US 2020/0217748 A1) (hereinafter Wang).
Regarding claim 25, 32, and 39, Frolov as applied to claims 21, 28, and 35 above teaches the claimed invention, in addition to wherein the first end portion is a cone-shaped tip comprising a first end; the second end portion is a cylindrical base comprising a second end. Frolov fails to teach wherein a maximum length from the first end to the second end is eight inches. Wang teaches a multi-hole pressure probe having a first end to a transition second end having a length less than eight inches (Para [0030]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Frolov with Wang such that the maximum length from the first end to the second end is eight inches for sensor miniaturization.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov, as applied to claims 21 and 28 above, and further in view of LeClair et al. (US 2009/0142192 A1) (hereinafter LeClair).
Regarding claims 27 and 34, Frolov as applied to claims 21 and 28 above teaches the claimed invention, except for wherein the probe is a solid object comprising at least one of the following materials: aluminum; steel; and plastic. LeClair teaches a wind pressure probe wherein the probe is a solid object comprising at least one of the following materials: aluminum; steel; and plastic [probe comprising steel, aluminum, and other materials] (Para [0040]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Frolov with LeClair such that the probe is a solid object comprising at least steel and aluminum, in order to improve probe stability. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,921,344 B2 (hereinafter the ‘344 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claims 21-27, they correspond to claims 1-6 of the ‘344 patent.
Regarding claims 28-34, they correspond to claims 7-12 of the ‘344 patent.
Regarding claims 35-40, they correspond to claims 13-17 of the ‘344 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861